United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
C.S., Appellant
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION MEDICAL
)
CENTER, Leavenworth, KS, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-214
Issued: October 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 23, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated October 8, 2009, which denied modification of the
Office’s February 6, 2009 decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her neck, thoracic
and right shoulder conditions are consequential to her accepted injuries.
FACTUAL HISTORY
This case has previously been before the Board.1 In a March 26, 2007 decision, the
Board found that appellant did not meet her burden of proof to establish that her L5-S1 condition
1

Docket No. 06-1555 (issued March 26, 2007). Appellant also has a pending appeal on a separate issue in
another claim under Docket No. 10-421.

or need for surgery were consequential to her accepted lumbar strain and lumbar microdisc
surgery at L4-5. The facts and history contained in the prior appeal are incorporated by
reference.
The record reflects that the Office accepted appellant’s claim for a lumbar sprain,
displacement of a lumbar intervertebral disc without myelopathy, bilateral chondromalacia
patellae and bilateral tear of the lateral meniscus of the knee. In medical reports from
January 2002, Dr. Mark Strehlow, Board-certified in family medicine, diagnosed a lumbar strain
with a bulging disc.2
In a work status report dated October 5, 2007, Dr. S.R. Reddy Katta, a Board-certified
physiatrist, advised that appellant fell on October 3, 2007 while walking at work when her knees
suddenly gave away. Appellant sustained a neck, back, elbow, knee and shoulder conditions.3
On October 14, 2007 appellant requested that the Office accepted her claim for her
shoulders, neck, right elbow and mid back.
In a January 20, 2008 report, an Office medical adviser determined that the medical
evidence was insufficient to establish that appellant sustained injuries to her cervical spine,
thoracic spine or shoulders on October 3, 2007. He noted that the medical evidence indicated
that she sustained an abrasion to her right elbow and bilateral knee bruises.
In a letter dated February 9, 2008, appellant reiterated her request to expand her claim.
She submitted a January 3, 2008 report from Dr. Frank P. Holladay, a Board-certified
neurosurgeon, who advised that, as to her cervical and thoracic problems, the best course would
be for additional diagnostic evaluation to include a cervical and thoracic MRI scan. On
January 18, 2008 cervical and thoracic spine MRI scan testing was obtained by Dr. Craig Bruner,
a Board-certified diagnostic radiologist, who noted mild degenerative changes in the lower
cervical spine. Treatment notes from Dr. Ann Y. Lee, a Board-certified physiatrist, dated from
February 4 to May 23, 2008, diagnosed left shoulder pain. In a report dated March 20, 2008,
Dr. Brian Jones, a Board-certified anesthesiologist, diagnosed lumbar radiculopathy with lumbar
spinal stenosis and degenerative disc disease with low back pain.
In a February 4, 2008 report, Dr. Katta diagnosed chronic low back pain from
degenerative joint disease and degenerative disc disease with lumbar radiculitis. He noted that
on October 3, 2007 appellant fell and sustained cervical, thoracic and lumbar sprains and a right
ankle sprain. Dr. Katta also advised that she sprained her shoulders, right elbow and both knees.
On April 17, 2008 the Office accepted the claim for right elbow abrasion and bilateral
knee contusions.

2

In claim number xxxxxx010, doubled with the present claim, appellant sustained an injury on June 9, 1998 that
was accepted for left shoulder strain and impingement syndrome, aggravation of degenerative osteoarthritis, neck
strain and lumbar strain. It was determined that the neck and low back strains had resolved by July 10, 1998. The
case was expanded to accept a left shoulder arthroscopy.
3

The report is partially illegible.

2

On April 25, 2008 the Office referred appellant to Dr. Edward J. Prostic, a Boardcertified orthopedic surgeon, for a second opinion regarding the extent of her work-related
conditions including those sustained in the October 3, 2007 fall. In a May 12, 2008 report,
Dr. Prostic diagnosed degenerative disc disease of the cervical, thoracic and lumbar spine. On
examination appellant had mild loss of motion and irritability of her left rotator cuff with mild
lateral epicondylitis and patellofemoral instability of both knees. Dr. Prostic did not find any
abnormalities of the right shoulder. He advised that, when appellant fell on October 3, 2007,
there was no evidence of permanent worsening to any other areas of her body. Dr. Prostic
recommended a thyroid function test to rule out hypothyroidism as a cause of numbness and
tingling of her hands and feet. He opined that surgery or injections would not alleviate any of
her orthopedic complaints. Dr. Prostic recommended that appellant use gripping exercises for
her elbow complaints and spinning exercises on a stationary bicycle with the seat elevated and
no resistance for her knees and low back.
On May 30, 2008 the Office requested that Dr. Prostic clarify his opinion. In a June 3,
2008 supplemental report, Dr. Prostic advised that the degenerative disc disease of the cervical
and thoracic spine was unrelated to the work-related injuries of June 9, 1998, January 7, 2002 or
October 3, 2007. He also found that appellant’s mild left lateral epicondylitis did not appear
related to any of the three work-related accidents. Dr. Prostic explained that the irritability of the
left rotator cuff was contributed to by the June 9, 1998 accident and the patellofemoral instability
to both knees was caused or contributed to by the October 3, 2007 work-related incident.
By decision dated June 30, 2008, the Office found that appellant’s cervical, thoracic and
shoulder conditions were not related to her accepted injuries.
By letter dated November 30, 2008, appellant requested reconsideration. On July 14,
2008 Dr. Katta opined that appellant had chronic cervical, thoracic and lumbosacral sprain from
a fall in October 2007. He advised that she also sprained her right ankle. Dr. Katta noted that
appellant had chronic low back pain from degenerative disc disease and degenerative joint
disease of the lumbar vertebrae with lumbar radiculitis and degenerative joint disease of both
knees with tendinitis in the medial aspect of the knees and reflex sympathetic dystrophy in both
lower extremities. In reports dated September 15 and November 17, 2008, he reiterated his
opinion that appellant had chronic cervical, thoracic and lumbosacral sprains from the fall in
October 2007.
In an August 20, 2008 report, Dr. Alexandra Strong, a Board-certified orthopedic
surgeon, diagnosed bilateral knee pain. In reports dated from April to September 18, 2008,
Dr. Lee diagnosed left shoulder pain, neck pain, history of fibromyalgia, thoracic pain and midthoracic back pain. On September 15, 2008 she noted that appellant presented for follow up for
thoracic back pain. Dr. Lee indicated that appellant had recently vacationed in Cabo, Mexico,
and recommended continuing therapy for four more weeks. In reports dated November 17 and
December 19, 2008, Dr. Mark A. Greenfield, a Board-certified anesthesiologist, diagnosed
cervical radiculopathy.
By decision dated February 6, 2009, the Office denied modification of its prior decision.

3

On April 20 and June 1, 2009 appellant requested reconsideration. She submitted
additional reports from Dr. Katta from June 15 and October 5, 2009. Dr. Katta treated appellant
and reiterated that she had chronic low back pain due to degenerative joint disease and
degenerative disc disease of the lumbar vertebrae with lumbar radiculitis. In an August 19, 2009
report, he again advised that appellant had chronic low back pain from degenerative joint disease
and degenerative disc disease of lumbar vertebra with left lumbar radiculitis with increased pain
since the fall at work on July 8, 2009. Appellant also submitted several diagnostic tests and
physical therapy reports.
On September 1, 2009 the Office referred appellant, together with a statement of
accepted facts, and the medical record to Dr. Garth Russell, a Board-certified orthopedic
surgeon, for an impartial medical evaluation. It found a conflict in medical opinion between
Dr. Katta and the Office medical adviser pertaining to the causal relationship of the claimed
consequential medical conditions to her accepted injuries.4
In a September 9, 2009 report, Dr. Katta diagnosed chronic lower back pain from
degenerative disc disease and degenerative joint disease of the lumbar vertebrae with left lumbar
radiculitis and left trochanteric bursitis. He advised that appellant’s MRI scan did not reveal any
significant new problems but that it showed multilevel degenerative disc disease without any
herniation or spinal stenosis.
In a September 24, 2009 report, Dr. Russell reviewed appellant’s history of injury and
medical treatment. He noted appellant’s work-related injury to her left shoulder on June 9, 1998
when she was bumped in the elevator, nonwork-related slip and fall on ice in January 2002
which involved a low back injury and a nonwork-related bike accident at appellant’s home on
September 6, 2002, in which her legs gave out after riding her bicycle.5 On examination the
neck had spasm in the upper trapezius muscles, particularly on the left. On range of motion, the
neck revealed normal range of motion with 60 degrees of rotation to the right and left and 20
degrees of hyperextension with 50 degrees of forward flexion and 30 degrees lateral deviation.
Dr. Russell determined that appellant had normal motion in her right and left shoulders. The
thoracic and lumbar spine had mild muscle spasm and excessive lordosis in the lumbar area.
Dr. Russell reviewed diagnostic testing of the cervical spine and noted degenerative disc disease
associated with genetics and the natural aging process. He opined that the injury to appellant’s
left shoulder was secondary to her job-related injuries. Regarding her back, neck, upper back
and knees, Dr. Russell determined that these conditions resulted from the fall from her bicycle on
September 6, 2002, which was not job related. He explained that the presence of a lumbar strain
which was more than six months old would not have any relation to the injuries to her back,
knees or neck. Appellant had chondromalacia and degenerative changes in her knees and spine
which contributed to the pain in her neck, her upper and lower back, as well as in her hips and
4

The Office initially referred appellant to another physician for the impartial examination. Appellant was
referred to Dr. Russell after the first selected physician cancelled two scheduled appointments and indicated to the
Office that he did not wish to examine appellant.
5

A September 6, 2002 treatment note from Dr. Strehlow indicated that appellant rode her bike around the block
the previous evening. Appellant related that, when she dismounted from the bike, her legs gave out and she landed
on her left knee. Dr. Strehlow assessed left knee contusion and bilateral leg weakness.

4

knees. Dr. Russell advised this would occur with activities of daily living and normal motion
and which were not due to her employment.
By decision dated October 8, 2009, the Office denied modification of its February 6,
2009 decision. It found that the report of Dr. Russell was entitled to receive special weight.
LEGAL PRECEDENT
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.6
The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury.7 With respect to consequential injuries, the Board has stated that, where an
injury is sustained as a consequence of an impairment residual to an employment injury, the new
or second injury, even though nonemployment related, is deemed, because of the chain of
causation to arise out of and in the course of employment and is compensable.8
The Federal Employees’ Compensation Act9 provides that, if there is disagreement
between the physician making the examination for the Office and the employee’s physician, the
Office shall appoint a third physician who shall make an examination.10 In cases where the
Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.11
ANALYSIS
The Office accepted that appellant sustained a lumbar sprain, displacement of lumbar
intervertebral disc without myelopathy, bilateral chondromalacia patellae bilateral, tears of the
lateral meniscus of both knees, right elbow abrasion and bilateral knee contusions. Appellant
contends that she also sustained consequential neck, thoracic and right shoulder conditions due to
her accepted injuries. She submitted reports from Dr. Katta supporting that these conditions
were work related while Dr. Prostic, an Office referral physician, found her conditions were not
work related. To resolve the conflict in medical opinion, the Office properly referred her to
Dr. Russell, a Board-certified orthopedic surgeon.

6

Albert F. Ranieri, 55 ECAB 598 (2004).

7

Id.; Carlos A. Marrero, 50 ECAB 117 (1998); A. Larson, The Law of Workers’ Compensation § 10.01 (2005).

8

Kathy A. Kelley, 55 ECAB 206 (2004). A claimant bears the burden of proof to establish a claim for a
consequential injury. J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009).
9

5 U.S.C. §§ 8101-8193, 8123(a).

10

Id. at § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

11

Gloria J. Godfrey, 52 ECAB 486 (2001); Gary R. Sieber, 46 ECAB 215, 225 (1994).

5

In a September 24, 2009 report, Dr. Russell set forth findings on examination and
reviewed the medical record, including results of prior diagnostic testing. He noted that
appellant sustained a nonwork-related slip and fall on ice in January 2002 which caused a low
back injury and a nonwork-related bike accident at her home on September 6, 2002. On
examination Dr. Russell found that appellant had normal motion in her right shoulder. He noted
that the left shoulder had lost some range of motion which he attributed to the previously
accepted June 9, 1998 incident. Dr. Russell reviewed diagnostic testing of the cervical spine and
noted that appellant had degenerative disc disease associated with genetics and the natural aging
process. Regarding her back, neck, upper back and knees, he opined that these occurred
following the fall from her bicycle on September 6, 2002, which was not job related. Dr. Russell
explained that the presence of a lumbar strain which was more than six months old would not
have any relation to the injuries to appellant’s back, knees or neck. He advised that she had
continued chondromalacia and degenerative changes with her knees and spines, and would
continue to have pain in her neck, her upper and lower back, as well as in her hips and knees.
However, Dr. Russell explained that this was due to activities of daily living and normal motion
and would not be due to her employment-related injuries. He found no basis on which to
attribute the claimed neck, thoracic and right shoulder conditions to appellant’s employment
injuries.
The Board finds that the report of Dr. Russell is well rationalized and based upon a
proper factual background such that it is entitled to special weight. The Office properly relied on
his medical opinion to find that appellant’s neck, thoracic and right shoulder conditions were not
due to her employment-related injuries.
On appeal, appellant noted that the Office medical adviser stated that there was a causal
relationship between her bilateral knee condition and her accepted low back conditions. The
Board notes that these conditions are accepted. As noted, appellant has not met her burden of
proof to establish that the neck, thoracic and right shoulder conditions are a consequence of her
accepted conditions.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her claim
should be expanded to include a consequential neck, thoracic and right shoulder condition.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 8, 2009 is affirmed.
Issued: October 5, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

